Title: To Thomas Jefferson from William Phillips, 12 August 1779
From: Phillips, William
To: Jefferson, Thomas



Sir
Colonel Carters House August 12th: 1779

I am exceedingly sorry the Weather yesterday prevented me from having the pleasure of seeing you.
I return you my very sincere thanks for the answer to my letter of the day before yesterday. Mr. Geddes shall be sent in a very few days and I shall persue for the several Prisoners of War any mode of conveying money and Clothing to them you shall prefer.
The British Officers intend to perform a Play next Saturday at the Barracks. I shall be extremely happy to have the honour to attend you and Mrs. Jefferson in my Box at the Theatre should you or that Lady be enclined to go.
I am, Sir, with very great personal respect Your most obedient humble Servant,

W Phillips

